Citation Nr: 1300837	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  12-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot pes planus with degenerative changes.

2.  Entitlement to an initial compensable rating for right foot hallux valgus.

3.  Entitlement to an initial compensable rating for right foot hammer toes of digits two, three and four.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 to March 1958.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

The Veteran testified at a Board video conferencing hearing in November 2012 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The record was held open for 30 days until December 5, 2012 so that the Veteran could submit additional private treatment records.  

Additional evidence was submitted at the Board hearing along with a waiver of RO consideration of this evidence.  Nevertheless, in light of the need to remand for further development, the RO will have the opportunity to review this evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Virtual VA claims processing system does not include any additional pertinent evidence.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks initial compensable ratings for his service-connected right foot disabilities.  He was afforded a VA examination in March 2011; however, at the November 2012 Board hearing, the Veteran indicated that the severity of his service-connected right foot disabilities had increased since the examination.  In support of his contention, he submitted an October 2012 disability benefits questionnaire (DBQ) that was completed by his primary care physician.  The DBQ showed that the Veteran experienced pain on manipulation, swelling on use, characteristic calluses, decreased longitudinal arch height on weight-bearing and marked deformity.  The examiner also indicated that the Veteran severe symptoms of hallux valgus equivalent to amputation of great toe.  He further determined that the Veteran had other foot injuries that were characterized as severe.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony and the private DBQ, the Board finds that a new VA examination is necessary to determine the severity of the Veteran's service-connected right foot disabilities.  

Moreover, at the Board hearing, the Veteran testified that he received private treatment for his service-connected right foot disabilities from the same practitioner who completed the October 2012 DBQ.  Although the record was held open for 30 days so that the Veteran could submit such records, these records have not been associated with the claims file.  As these records are pertinent to the issues on appeal, the RO should contact the Veteran to obtain appropriate authorization so that these records can be obtained.  See 38 C.F.R. § 3.159(c)(1).  

Lastly, the RO should ensure that the Veteran has been provided sufficient VCAA notice with respect to these issues under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  See also 38 C.F.R.  § 3.159.

2.  The RO should contact the Veteran and obtain appropriate authorization so that the private treatment records for his primary care physician can be obtained. 

3.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected right foot pes planus with degenerative changes, right foot hallux valgus and right foot hammertoes of digits two, three and four.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  Examination findings should be reported to allow for application of pertinent rating criteria for pes planus, hallux valgus and hammertoes.  The examiner should also specifically address any discrepancies in his/her examination findings and those found in the October 2012 private DBQ performed by the Veteran's private physician.  Please note and address and other separate foot injuries.   

4.  Thereafter, the issues on appeal should be
readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



